TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 15, 2015



                                      NO. 03-13-00502-CV


                            Roderick Lee Mitchell, M.D., Appellant

                                                 v.

                                 Texas Medical Board, Appellee




           APPEAL FROM 126TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED ON REHEARING -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on January 30, 2015. The Court’s

opinion and judgment dated February 4, 2015 are withdrawn. Having reviewed the record and

the parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment. Therefore, the Court affirms the trial court’s judgment. Appellant shall pay all costs

relating to this appeal, both in this Court and the court below.